Citation Nr: 0527615	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUE

Entitlement to an effective date earlier than May 11, 1998, 
for a 70 percent disability rating for post-traumatic stress 
disorder (PTSD), to include on the basis of clear and 
unmistakable error (CUE) in January 1955 and December 1956 
rating decisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1947 to August 
1948 and from December 1950 to December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  A January 1955 rating decision proposed to reduce the 
veteran's disability rating for schizophrenic reaction from 
100 percent to 70 percent.  The veteran was notified of the 
decision that same month, and did not appeal.

2.  A December 1956 rating decision proposed to reduce the 
veteran's disability rating for schizophrenic reaction from 
70 percent to 30 percent.  The veteran was notified of the 
decision that same month, and did not appeal.

3.  There is no medical evidence showing that the veteran had 
severe or considerable impairment of social and industrial 
adaptability subsequent to January 1955 and prior to March 
23, 1998.

4.  The unappealed rating decisions dated in January 1955 and 
December 1956 which effected reductions in the veteran's 
disability rating for his service-connected psychiatric 
disorder did not involve the incorrect application of the 
statutory or regulatory provisions extant at the time the 
decisions were rendered and were the product of a reasonable 
exercise of rating judgment given the relevant facts known at 
the time of those decisions, and review of the evidence 
before the RO at the time of those rating decisions does not 
compel the conclusion that reasonable minds could only agree 
that the rating reductions were unwarranted on the basis of 
such evidence.

5.  With consideration of the doctrine of reasonable doubt, 
the Board finds that the veteran's VA outpatient clinic visit 
on March 23, 1998, may be accepted as showing that his PTSD 
had increased in disabling severity.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error not having been committed in 
January 1955 and December 1956 RO rating decisions which 
reduced the assigned rating for the veteran's service-
connected psychiatric disorder, the criteria for an effective 
date earlier than May 11,1998, for the 70 percent rating for 
the currently diagnosed PTSD, based upon CUE, are not met.  
38 U.S.C.A. §§ 5109A, (West 2002); 38 C.F.R. §§ 3.105(a) 
(2005); VA Schedule for Rating Disabilities (1945).  

2.  Giving the benefit of the doubt to the veteran, an 
effective date of March 23, 1998, may be granted for the 
veteran's 70 percent and TDIU ratings for his service-
connected PTSD.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1948, after separation from his first period of 
service, the veteran filed a claim for disability benefits 
based upon a mental disorder.  In a November 1948 rating 
decision, the RO granted service connection for anxiety 
reaction and assigned a 10 percent evaluation, effective from 
the date immediately following his separation from service.




A November 1950 rating decision shows the veteran appeared 
before the rating board and requested examination.  He 
believed he was fully recovered.  A VA examination at that 
time noted that he had recovered from his anxiety reaction.  
The veteran's disability rating was accordingly reduced from 
10 percent to 0 percent, effective October 31, 1950.

The veteran filed a new claim for benefits in January 1952, 
after his second discharge from service in December 1951.  In 
a February 1952 rating decision, the RO reclassified the 
veteran's service-connected disability as schizophrenic 
reaction and assigned a 100 percent evaluation, following the 
veteran's admission to the VA hospital after exposure to 
combat in Korea.

In a December 1952 rating decision, the veteran's 100 percent 
rating was confirmed and continued.

In November 1954, the veteran underwent VA examination and a 
social and economic evaluation.  It was noted that, other 
than his industrial readjustment, there was no very marked 
change in the veteran's condition.  Shortly after his 
previous examination, he had procured employment and worked 
his way up to chief of a department.  Since that time, he had 
devoted practically all his waking hours to his work and 
consequently neglected anything in the way of social 
contacts.  He had divorced in May 1954, which came as a 
shock.  However, his present mood extended back prior to his 
divorce.  He was still very unhappy and had no definite goal 
other than to escape from his difficulties by working.  He 
felt better when he was always on the job.  He deliberately 
avoided social contacts.  He complained very little except to 
say that he was tired all the time.  He had been treated for 
a number of months in the mental hygiene clinic, and stated 
that it helped him to a certain extent.  He had considerable 
difficulty in sleeping and resting.  This also contributed to 
his disagreeable symptoms.  He had recently made an excellent 
economic adjustment.


Clinical evaluation showed the veteran was neat and polite 
but very distant and cold.  It was almost impossible to 
establish a rapport with him.  He spoke in a low voice and 
showed no emotional warmth.  He had very little interest in 
anything outside of his work.  The examiner could not say he 
was actually depressed, but he was definitely unhappy.  There 
was no pathology of ideation, and his affect was rather 
unusual.  The examiner's opinion was that the veteran was 
more or less misplaced.  He seemingly did not have very good 
insight, and his judgment was questioned.  The diagnosis was 
schizophrenic reaction, residual type, manifested by 
seclusiveness, withdrawal, and peculiarities of habit 
pattern.  The degree of incapacity was characterized as mild 
to moderate as of the time of the examination, but probably 
moderately severe overall.

In a December 1954 memorandum, the chief of the mental 
hygiene clinic indicated that his facility had begun treating 
the veteran in November 1953.  The veteran was erratic in 
keeping his appointments, and ceased treatment in June 1954.  
It appeared that it was the additional pressures growing out 
of the imminence of his wife's leaving him, and the 
separation, that brought him to the clinic.  Once that 
situation was an actuality and not pending, the veteran 
discontinued his visits.  The physician stated that, to the 
casual glance, it appeared the veteran had now made a good 
economic adjustment.  He had worked for the same organization 
for a year and a half and had rapid promotion.  However, the 
veteran's illness produced his present achievement.  When he 
was around people with whom he needed to have at least 
minimum contact, tension mounted.  This was true whether he 
dealt with people under him, in an advisory relationship or 
on the same level.

It was further noted in the memorandum that the veteran 
drained this tension by working long hours in the store.  He 
worked up to sixteen hours a day, seven days a week.  His 
employer interpreted this as dedication to his job.  It was 
not believed that this mechanism to relieve tension would 
maintain its present efficiency.  His work related successes 
did not bring satisfaction to him.  He had intense feelings 
of worthlessness and guilt at failing to meet standards.  The 
suicidal trends were always present and sometimes stronger.  
He still had many somatic symptoms, including anorexia, 
insomnia, irritability, and depressed mood.  The veteran was 
encouraged to return to treatment, but he did not.  It was 
the physician's opinion that the veteran remained quite 
severely disabled.  He appeared to be an ideal workman, but 
it was not nearly so good since he was using the mechanism to 
care for his tension, and it could not stand up and was 
poorly thought out.  It was their opinion that the veteran's 
condition had regressed, although he was still able to 
maintain a façade of industrial adjustment, which satisfied 
his employers.  His personal discomfort was undoubtedly 
continuing to increase.

Based upon the above medical evidence, in a January 1955 
rating decision, the RO proposed to reduce the veteran's 
disability rating for schizophrenic reaction from 100 percent 
to 70 percent, to be effective in March 1955.  The rating 
board noted that, although there had been no improvement in 
his severe social inadaptability, the veteran was gainfully 
employed in a responsible position, and was not manifesting 
the hallucinations, marked depression, suicidal trends, and 
unemployment which had led ot the previous total disability 
evaluation, thus showing some overall improvement.

The veteran was notified of the reduction that same month and 
informed that he would have 60 days in which to object to the 
proposed reduction and submit evidence that it was improper.  
The veteran did not respond.

In December 1956, the veteran again underwent VA 
neuropsychiatric examination.  He indicated that his stomach 
got very upset at times.  Other than that, he felt much 
better.  He said he became depressed at times, which made it 
hard for him to sleep and concentrate on his work.  The 
veteran had undergone no recent treatment, and felt much 
better since his last examination.  He had remarried in May 
1956.  He had held his current employment for the past twelve 
months, having lost no time due to his disability.  His 
recreational outlets appeared to be very limited and confined 
to his home.

On clinical evaluation, the veteran showed basically superior 
intelligence, and he was neatly dressed.  He presented a 
quiet, very reserved, retiring personality pattern.  He 
answered questions in a soft tone, making it hard to hear him 
on occasions.  His replies were brief, coherent, and 
relevant.  There was no evidence of disordered ideation or 
perception or personality disorganization.  The examiner's 
conclusion was that the veteran appeared to be in a state of 
full remission.  He had made an excellent industrial 
adjustment, holding a very responsible position, and had 
remarried in the past year.  The diagnosis was schizophrenic 
reaction, unclassified type, in full remission.

Based upon that examination, in a December 1956 rating 
decision, the RO proposed to reduce the veteran's disability 
rating for schizophrenic reaction from 70 percent to 30 
percent, effective in February 1957.  The veteran was 
informed of this proposed reduction that same month, and was 
informed he would have 60 days in which to submit evidence 
that it should not be implemented.  The veteran submitted no 
such response.

Subsequent VA neuropsychiatric examination in June 1962 
indicated a diagnosis of schizophrenic reaction, chronic, 
mixed type.  An August 1962 Rating decision continued the 30 
percent disability evaluation.

A hospitalization of the veteran at a VA facility from March 
to May 1964 was for several medical problems, and he was 
evaluated and treated for conditions affecting his 
gastrointestinal and cardiovascular systems, with history of 
epilepsy noted.  He also underwent psychiatric evaluation 
prior to discharge, resulting in a diagnosis of chronic 
schizoid personality with passive-aggressive tendencies.

The next indication of pertinent complaints is shown in an 
outpatient record dated March 23, 1998, when the veteran was 
assessed by a psychiatric triage clinical specialist.  He 
reported a history of panic attacks following treatment with 
carbon dioxide in the 1950s.  They had tapered over the 
years.  Approximately eighteen months before, there had been 
an occurrence of depression treated for approximately one 
year with sertraline.  The assessment was that the veteran 
needed further evaluation to rule out PTSD or depression with 
anxiety.

On May 11, 1998, the veteran met with a clinician for 
"initial contact " regarding PTSD symptoms.  Two days later 
the veteran underwent a PTSD medication evaluation.  The 
diagnosis was PTSD with mood swings.  On June 10, 1998, a 
PTSD/trauma clinical biopsychosocial assessment was carried 
out, which also noted a diagnosis of PTSD.  The veteran 
started in Korea/World War II group therapy sessions in July 
1998.  

In June 1998, the veteran's representative filed a claim for 
an increased rating, indicating that the veteran has post-
traumatic stress disorder.  The RO obtained a stressor 
statement from the veteran, dated in August 1998, and 
undertook an inquiry to the U.S. Marine Corps for PTSD 
stressor information, since the veteran's Navy records show 
he was a medic attached to the 1st Marine Division.  Records 
were furnished showing that the veteran participated in 
combat with the Marines in Korea in 1951, and that there were 
many casualties in his unit.

A March 1999 VA examination resulted in a diagnosis of post-
traumatic stress disorder, chronic, with psychosocial 
stressors noted to have been catastrophic, involving combat 
as a medic during the Korean conflict.  

In a rating decision of June 1999, the RO granted an 
increased rating, from 30 percent to 70 percent, effective 
from May 11, 1998.  Then, in a rating decision of May 2003, 
the RO granted a total (100 percent) rating based upon 
individual unemployability due to the service-connected 
disability (TDIU), and assigned an effective date 
retroactively to May 11, 1998.

In December 2003, the veteran testified before a Decision 
Review Officer at the RO.  His representative asserted that 
the rating decisions which reduced the veteran's disability 
rating between 1951 and 1955 were improper, and constituted 
clear and unmistakable error.  He also believed the veteran 
was misdiagnosed for many years as schizophrenic, when he 
really had PTSD.  He further contended that, prior to 1981, 
PTSD was known as combat fatigue.  The veteran indicated that 
he was incorrectly treated with carbon dioxide therapy.  He 
continued to experience flashbacks, morbidity, hearing 
voices, and seeing things.  He had also previously undergone 
Insulin shock treatments.  He stated that he did not seek 
additional treatment until 1998 because of the negative 
previous treatment he received at VA.


The veteran submitted a statement in August 2004 in which he 
reiterated his earlier assertions regarding an earlier 
effective date for his current disability rating.  He stated, 
in pertinent part, "According to VA Doctors I was 
incorrectly diagnosed in 1951."  He also stated that he had 
avoided seeking VA treatment for his PTSD for over 40 years 
due to his condition.  In a March 2005 statement, he 
indicated that, although he had "left the VA medical system 
in 1952", he had been hospitalized many times for heart 
attacks which were later diagnosed as panic attacks.  He did 
not aver that he had filed claims for increased ratings prior 
to 1998, or that any of his non-VA records had ever been 
brought to VA's attention.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In May, July, and November 2004 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed April 2004 statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to his claim.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. §§ 3.102, 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See Parker v. Principi, 15 Vet. 
App. 407 (2002), holding that VCAA notice and assistance are 
not required in claims of clear and unmistakable error in 
prior RO decisions.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  Pursuant to 38 C.F.R. § 
3.105(a), previous determinations, which are final and 
binding, will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.  
Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel 
v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable 
error" in prior rating actions encompasses a situation in 
which the correct facts, as they were known at the time, were 
not before the adjudicator or the pertinent statutory or 
regulatory provisions in existence at the time were 
incorrectly applied by the adjudicator.  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was CUE in the prior rating 
determination must be based on the record and law that 
existed at the time of the rating action in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

As noted above, the veteran was informed of the proposed 
reductions in his disability rating in January 1955 and 
December 1956, and was given 60 days in which to present 
evidence that they should not be put into effect.  The 
veteran submitted no such evidence, and did not appeal either 
claim.  Accordingly, those decisions became final under the 
law and regulations then in effect.  Veterans Regulation No. 
2(a), pt. II, para. III, VA Regulations 1008, 1009; effective 
January 25, 1936, to December 31, 1957.

The veteran contends that the RO's decisions in January 1955 
and December 1956 were products of CUE.  Accordingly, he 
maintains that those decisions should be reversed or revised 
under 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a).

In January 1955 and December 1956, the veteran's 
schizophrenia reaction was rated according to Diagnostic Code 
(DC) 9004.  VA Schedule for Rating Disabilities (1945) 
(effective April 1, 1946).

VA law applicable in 1955 and 1956, under the 1945 Rating 
Schedule, provided a 100 percent rating for dementia praecox 
(an obsolete term for schizophrenia) requiring institutional 
care or definitely deteriorated, or with delusions, 
inaccessibility, stereotypy, or other psychotic symptoms of 
sufficient severity to produce complete social and industrial 
incapacity.  A 70 percent rating was provided where the 
disease was in partial remission, following total incapacity 
as above, with lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  A 
50 percent rating was provided where there was considerable 
impairment of social and industrial adaptability.  A 30 
percent rating was provided where there was definite 
impairment of social and industrial adaptability.  A 10 
percent rating was provided where there was slight impairment 
of social and industrial adaptability.  Additionally, where 
dementia praecox was in complete remission following a 
psychotic period which required hospitalization for three to 
six months, a 10 percent rating was provided for the first 
year and a 0 percent rating was provided thereafter.  Id.

When the reduction of an award for a service-connected 
disability was considered warranted by a change in a 
veteran's condition, the rating agency was to prepare an 
appropriate rating extending the present evaluation 60 days 
from the date of the rating, followed by the reduced 
evaluation.  In all such cases, the award action and approval 
were to be processed at the time of the rating, but the date 
of submission and approval entered on the award form would be 
the date following the expiration of the 60-day period 
following the date of the rating.  The reduction was to 
become effective on the last day of the month in which the 
approval of the award was effective.  In view of the time 
limitation, the veteran was to be promptly notified in 
writing at the time that such award action and approval were 
processed that the reduction would be effective as provided 
above, without further notice, if additional evidence was not 
received within the 60-day period.  If the veteran submitted 
additional evidence within the 60-day period, the rating and 
all award or approval action processed in accordance with the 
foregoing was to be reconsidered and confirmed, modified, or 
canceled as required.  The rating sheet was to bear the 
following notation: VA Regulation 1009(E), as amended, 
pursuant to then VA Regulation 1009(E) (Aug. 5, 1946).

The veteran was informed of the appellate procedures involved 
each time the RO proposed to reduce his disability rating.  
He did not appeal such determinations, and he did not submit 
any additional evidence or argument against the reductions.  
Therefore, they became final.

A review of the evidence associated with the claims file at 
the time of the January 1955 rating decision indicates that 
the veteran's schizophrenic reaction was manifested primarily 
by intensity at work, unhappiness, avoidance of social 
contacts, a previous hospitalization of approximately three 
months, sleeplessness, and feelings of worthlessness and 
guilt.  There is no indication that he required 
institutionalization at this time or that he demonstrated 
delusions, inaccessibility, stereotypy, or other psychotic 
symptomatology that produced complete social and industrial 
incapacity.  Specifically, the veteran was shown to have a 
job for the previous year, and it was noted that he worked 
hard and had advanced such that he was a manager at the store 
where he worked.

Based upon those medical records, there was a factual basis 
to conclude that the psychiatric findings more nearly 
approximated the criteria for a 70 percent rating for 
schizophrenic reaction under DC 9004.  Moreover, the record 
clearly shows that the veteran had been notified of that 
decision and the opportunity to submit additional evidence.  
To now find that the decision should be changed would involve 
a process of reevaluating and reweighing the evidence.  As 
noted above, such a process cannot result in a finding of 
CUE.  Therefore, there is no basis to reverse or revise the 
RO's January 1955 decision which reduced the rating for the 
veteran's service-connected schizophrenic reaction from 100 
percent to 70 percent.

Subsequently, the RO's December 1956 rating decision proposed 
to reduce the veteran's rating from 70 percent to 30 percent.  
As before, the veteran was so notified, and he did not appeal 
that decision or present additional evidence to show that the 
proposed reduction was improper.  Therefore, it was final.

During that time period, the veteran's schizophrenic reaction 
was characterized by an upset stomach, depression at times, 
some sleeplessness, limited recreational outlets, and 
difficulty concentrating.  However, there is no evidence of 
symptoms producing severe impairment in social or industrial 
functioning.  Nor can it be found that he demonstrated 
considerable impairment of social and industrial 
adaptability.  Specifically, the veteran was noted to have 
had a job for the past year, and he had not lost any time due 
to his disability.  In addition, while he had some limitation 
in recreational outlets, he stated that he had married again, 
showing he did not have severe or considerable impairment of 
his social functioning.

Moreover, the veteran was noted to have felt much better 
since his last examination, and the examiner noted that he 
was in full remission.  The pertinent Rating Schedule 
diagnostic code at that time provided that, for complete 
remission following a hospitalization of three to six months, 
the veteran was to be rated 10 percent disabled for the first 
year and 0 percent thereafter.  Since the veteran received a 
higher percentage during this time, these provisions do not 
provide for any increased rating nor support a finding of 
CUE.

Clearly, there was a factual basis to conclude that the 
findings more nearly approximated the criteria for a 30 
percent rating for schizophrenic reaction under Diagnostic 
Code 9004.  Therefore, there is no basis to reverse or revise 
the RO's December 1956 decision which reduced the rating for 
the veteran's service-connected schizophrenic reaction from 
70 percent to 30 percent.

In this regard, the Board acknowledges the argument of the 
veteran's representative that he should have been gradually 
reduced as to his disability rating.  That theory has no 
specific basis in the laws or regulations, and, in fact, the 
veteran was stepped down in his assigned ratings based upon 
VA examinations.  Therefore, it was not improper for the RO 
to reduce the veteran's disability rating in this way.

In addition to the correct facts (i.e., the history and 
medical findings reported by physicians at examinations) 
being before the RO, the Board finds that the statutory and 
regulatory provisions extant in January 1955 and December 
1956 were correctly applied.  The proper rating codes were 
used, and the veteran was accorded the procedural due process 
required by law.  Indeed, he was notified of the decisions, 
as well as his right to submit additional evidence as to why 
his ratings should not be reduced.  He did not, however, 
avail himself of that right.  Accordingly, there was no basis 
to find CUE with respect to the procedural due process 
associated with his claim. 

The Board recognizes the veteran's argument that he believes 
he was wrongly diagnosed during this time period.  He 
contended he should have been diagnosed with combat fatigue 
instead of schizophrenic reaction.  It is by no means clear 
that there was a misdiagnosis in the 1950s, since the veteran 
now states that he never discussed his combat stressors with 
VA examiners at that time.  In any event, the propriety of a 
diagnosis is not an issue that is reviewable on CUE.  See 
Russell v. Principi, supra, at 314 (new medical diagnosis 
that "corrects" an earlier diagnosis is not considered to 
show CUE in prior adjudication which relied upon the earlier 
diagnosis).  Instead, the Board can only look at the evidence 
that was then of record and determine whether CUE is found.  
Therefore, whether the veteran received the proper diagnosis 
at the time is not reviewable by the Board.

Finally, the Board will determine whether the veteran can 
receive the 70 percent disability rating, or the TDIU rating, 
prior to May 11, 1998.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

In this regard we note that, while the veteran indicated that 
he suffered for decades with his disability but did not seek 
any treatment, we are unable to grant him an increased rating 
during that self-described time period.  Specifically, he did 
not file a claim for an increase during that time, and, by 
his own statements, did not establish an informal claim by 
seeing VA medical personnel, or by submitting or identifying 
non-VA medical providers' records of treatment for his 
psychiatric disorder.  Thus, there are no records on which to 
base a determination of his level of disability before 1998.  
The Board may not make a decision based upon evidence that is 
not of record.

The veteran filed his claim in June 1998, and, after 
developing medical evidence as to his current condition and 
obtaining military verification of his claimed stressor 
events in service, the RO awarded a schedular increase to 70 
percent, effective from May 11, 1998.  Subsequently, the RO 
awarded a TDIU rating, making it effective from that same 
date.  Evaluating the evidence that exists in the one-year 
period prior to the veteran's date of filing, which is the 
maximum time period in which VA can grant an increased rating 
(see 38 C.F.R. § 3.400(o)(2)), the Board finds that only one 
pertinent medical document exists, dated on March 23, 1998.  
That entry reflects that a VA psychiatric triage clinical 
specialist took the veteran's history and made an assessment 
that he required further evaluation to rule out whether he 
had PTSD versus depression and/or anxiety.

Although the latter outpatient record described above does 
not contain detailed findings referable to the veteran's 
PTSD, the Board finds it reasonable to infer, in view of the 
findings and diagnosis which ensued when the veteran 
subsequently received full evidentiary development and 
examination, that the preponderance of evidence is not 
against finding that the veteran's current degree of 
disability was present when he was seen in March 1998.  Thus, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise on this point, and will 
conclude that an effective date of March 23, 1998, may be 
assigned for the veteran's 70 percent and TDIU ratings.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In summary, the Board finds that the RO's rating decisions in 
January 1955 and December 1956 are final, were not products 
of clear and unmistakable error, and may not be reversed or 
revised.  We further find that an earlier effective date, 
specifically March 23, 1998, but no earlier, is appropriate 
for the veteran's disability rating of 70 percent, with TDIU, 
for his PTSD.




ORDER

1.  Entitlement to an earlier effective date for a 70 percent 
disability rating for PTSD, on the basis of alleged clear and 
unmistakable error (CUE) in January 1955 and December 1956 
rating decisions, is denied.

2.  An earlier effective date of March 23, 1998, but no 
earlier, is granted for the grant of the veteran's 70 percent 
and TDIU ratings, subject to the laws and regulations 
controlling the award of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


